Citation Nr: 1755938	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2017, the Board remanded the claim for additional development.  The claim has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence is against a finding that the Veteran's bilateral knee disability is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

Service treatment records are silent as to indications of knee complaints, injuries or treatment.  The Veteran's examination upon separation includes a "normal" clinical evaluation of the lower extremities.

The Veteran contends that he injured his knees at the rifle range while running downhill in 1974 during basic training, and has had problems ever since.  He reported in his March 2011 appeal that he was concerned about other injuries and never sought medical treatment while in service, but his knee problems never resolved.

Post-service medical treatment records reveal a November 2009 X-ray that showed no abnormalities of the bones in the left knee with an impression of atherosclerosis, and mild changes of osteoarthrosis and atherosclerosis in the right knee.  The Veteran complained of bilateral knee pain throughout post-service medical records.  In a February 2011 neurosurgery note, the examiner noted the Veteran underwent surgery on his neck, he had mild lumbar spine pain, tenderness to his upper extremities and normal lower extremities, flexing to 150 degrees on both knees; but he could not climb stairs, had to use a can and rolling walker.

In April 2017, the Board remanded the claim to obtain a VA examination to fully evaluate his claim.  Additional post-service medical treatment records were received from 2011 to 2017, showing ongoing evaluation and treatment for multiple conditions, to include cervical spine, arms, and hips only.  The Veteran was afforded a VA examination in May 2017.

The May 2017 VA examiner diagnosed degenerative arthritis in the right knee and a normal left knee, and opined that his knee condition is less likely as not related to, secondary to and/or permanently aggravated by an in-service event.  He reasoned that there is no objective data to support an injury to either knee in service.  He noted that the Veteran's service treatment records document abdominal and inguinal pain complaints throughout, but there was no indication of any knee complaints, injuries or treatment.  In addition, and crucially, the examiner concluded that his current arthritis is not more than expected for habitual lifestyle choices and natural age progressive changes.  The examiner further noted that private medical records show a right hip condition in 1999, with X-rays noting residual fragments in this region; and a March 2010 VA evaluation that describes knee pain and mild degenerative changes of the right knee, which is not more than would be expected for natural age progression.

The Veteran's contentions alone that his current knee disability was due to running downhill a rifle range in service are insufficient to establish such a connection.  Although the Veteran is competent to report on running downhill and experiencing pain, the negative May 2017 opinion is of more probative weight as it pertains to the question of nexus.  The examiner provided a clear explanation as to why the Veteran's current condition could not be medically related to his period of service, based on post-service medical history and the nature of the current disability itself, natural age progression.  The causes of his condition involve complex medical questions, and as a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The Board adds that although the Veteran noted in his October 2009 claim form and his April 2010 statement supporting his claim that he has experienced bilateral knee pain since service, the Veteran's lower extremities were examined upon separation and deemed to be clinically "normal."  This normal assessment, coupled with the May 2017 VA examiner's opinion that the Veteran's current disabilities are age-related, weigh against a finding that a continuity of symptoms existed since service.  There is also no objective evidence of a knee disability within the Veteran's first post-service year.

The Veteran has had ample opportunity to provide a medical opinion in favor of his claim, but has not done so.  The preponderance of the evidence is against the grant of service connection for a bilateral knee disability.  Reasonable doubt does not arise and the appeal has to be denied.  


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


